DETAILED ACTION
Response to Amendment
Terminal Disclaimer
The terminal disclaimer filed on 2/23/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,441,300 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Objections
Claim 1 is objected to because of the following informalities:
On line 5 of claim 1, “the wall of vessel” should read “a wall of a blood vessel”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Grace et al. (US 2017/0265942; hereafter Grace) in view of Stephen Levin, Shockwave Medical: Cracking the Calcium Code in Cardiology. 2:14 MedTech Strategist 30-37, published Aug. 12, 2015; hereafter Levin).
In regard to claim 1, Grace discloses a method for treating calcified lesions in a blood vessel (see abstract; par. [0026]-[0032], [0073], [0097], [0101], [0122], [0159], [0164], [0173], and [0287]) comprising: providing a catheter (for example, 100) having an elongated carrier (body of catheter 100), a balloon (150) carried by the elongated carrier in sealed relation thereto (see par. [0273]; Figure 1), a shock wave generator (140; see par. [0273]-[0274]) within the balloon (Figure 1), and a medicinal agent applied to the outer surface of the balloon (see par. [0287]; therapeutic agents coated on the outside of the balloon) in a manner such that the medicinal agent is at least partially released when the balloon is inflated into contact with the wall of vessel (see par. [0287]; this paragraph discloses an option where the expansion/contraction of the balloon releases the agent; please note the “and/or” disclosure; the propagation of pressure waves is not needed for drug release); inserting the catheter into a blood vessel to be treated (see par. [0137], [0186], [0280], [0317],0313], [0386], and [0396]); inflating the balloon with a liquid to a pressure sufficient to create contact between the outer surface of the balloon and the wall of the vessel causing the release of a portion of the medicinal agent from the balloon without generation of shock waves (see par. [0287]; this paragraph discloses an option where the expansion/contraction of the balloon releases the agent; please note the “and/or” disclosure; the propagation of pressure waves is not needed for drug release); generating a shock wave within the balloon to crack calcified lesions in the vessel with the balloon remaining sealed both during and after the creation of the shock wave (see par. [0026], [0031], [0273]-[0274]).
Grace fails to expressly disclose after the generating step, further inflating the balloon with the liquid to further release the medicinal agent as is recited in claim 1.
In a similar art, Levin discusses a lithoplasty procedure in which a plurality of lithotripsy emitters positioned along a length of a lithoplasty balloon are used to create pressure waves to creates cracks in a calcified lesion.  The waves are delivered at a non-dilating pressure to create the cracks in the lesion and then the balloon is further inflated to move the plaque and form a healthy vessel diameter (see “New Device, Old Procedure” starting on page 33).  The teaching of Levin can be summarized as inflating a balloon to contact the lesion, delivering the shockwave to create the lesion cracks, and after the shockwave generation and crack formation, further inflating the balloon to create the healthy vessel diameter.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Grace with the teaching of Levin in order to provide a lithoplasty procedure that returned a portion of a vessel with a calcified lesion to a normal, healthy diameter thereby avoiding avoiding vascular disease.  While Levin does not discuss further inflating the balloon to further release medicinal agent, the incorporation of the teaching into the Grace method (which already includes a drug coating released by balloon expansion) would result in a method that further released medicinal agent with the subsequent inflation.
In regard to claim 2, Grace and Levin teach during the initial inflating step, the balloon is pressurized to between 1 and 4 atmospheres (see Grace; par. [0022], [0030], [0036], [0163], [0167], and [0303]).
In regard to claim 4, Grace and Levin teach wherein the medicinal agent is in the form of a drug coated on the outer surface of the balloon wall (see Grace; par. [0287]).
In regard to claim 5, Grace and Levin teach wherein the medicinal agent is coated on the outer surface of the balloon with an excipient (see Grace; par. [0289]).
Claims 3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Grace and Levin and further in view of Hawkins et al. (US 2010/0114065; hereafter Hawkins).
In regard to claim 3, Grace and Levin fail to teach wherein the shock wave is generated by supplying a high voltage pulse to a pair of electrodes located within the balloon to produce a plasma arc which in turn creates a mechanical shock wave within the balloon.
In a similar art, Hawkins discloses a drug delivery shockwave balloon catheter system comprising a catheter (20) with a balloon (26) and a shockwave generator (22, 24) positioned within the balloon, wherein the shock wave is generated by supplying a high voltage pulse to a pair of electrodes (22, 24) located within the balloon to produce a plasma arc which in turn creates a mechanical shock wave within the balloon (see par. [0037]-[0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shockwave generator of the combination of Grace and Levin with the shockwave generator disclosed by Hawkins as a simple substitution of one known element for another to obtain predictable results. Substituting the shockwave generator of Grace for the shockwave generator of Hawkins would yield the predictable result of a balloon catheter that produces shockwaves for the disruption of calcified lesions.  
In regard to claim 6, Grace and Levin fail to teach wherein the medicinal agent is contained within a plurality of microspheres.
In regard to claim 7, Grace and Levin fail to teach wherein the medicinal agent is a drug contained within a plurality of microcapsules, wherein the drug is releasable from the plurality of microcapsules in response to the shock wave.
In a similar art, Hawkins discloses a drug delivery shockwave balloon catheter system comprising a catheter (20) with a balloon (26) and a shockwave generator (22, 24) positioned within the balloon and a medicinal agent (120, 122) applied to the outer surface of the balloon, wherein the medicinal agent is contained within a plurality of microspheres (see par. [0004], [0008], [0052]) and wherein the medicinal agent is a drug contained within a plurality of microcapsules, wherein the drug is releasable from the plurality of microcapsules in response to the shock wave (see par. [0005], [0008], [0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the medicinal coating of Grace and Levin with the coating disclosed by Hawkins as a simple substitution of one known element for another to obtain predictable results. Substituting the combination coating for the Hawkins coatings would yield the predictable result of a balloon catheter that released  the therapeutic agent at the target site. 
Response to Arguments
Applicant's arguments filed 2/23/2022 have been fully considered but they are not persuasive.
In response to the applicant’s argument that Grace only teaches that the drug is released because of the generation of pressure waves, either directly or by causing a “rapid expansion and contraction of the balloon”, the examiner respectfully disagrees.  The applicant points to the same paragraph as the examiner, namely par. [0287].  The examiner believes the applicant’s interpretation of this paragraph is incorrect.  The examiner’s position is that par. [0287] provides 3 distinct options for releasing the therapeutic agent [(1) propagation of pressure waves 240 through the balloon, (2) the expansion and contraction of the balloon 150, (3) a combination of both (1) and (2)].  The examiner is specifically referring to option (2), where the expansion and contraction of the balloon causes the release of the agent.  There is no indication that this option includes generation of shock waves and therefore the newly added limitations are anticipated by the disclosure of Grace. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759. The examiner can normally be reached M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THEODORE J. STIGELL
Primary Examiner
Art Unit 3783



/THEODORE J STIGELL/Primary Examiner, Art Unit 3783